Citation Nr: 1547229	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for malaria or residuals of malaria. 

2. Entitlement to service connection for a skin condition to include rashes and sores, claimed as due to exposure to Agent Orange, anthrax, sarin gas, and unknown chemical and biological weapons.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jasmine A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to June 1970. 

These matters come before the Board of Veterans Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. The rating decision, in pertinent part, denied the Veteran's claim of entitlement to service connection for rashes and sores and malaria. 

The Veteran's Notice of Disagreement (NOD) was received in December 2008. A Statement of the Case (SOC) was issued in March 2010, and a substantive appeal was received in April 2010. A Supplemental SOC (SSOC) was issued in December 2012.

In September 2015, a video conference hearing was held before the undersigned. A transcript of this hearing is associated with the Veteran's claim file. 

The issue of service connection for a skin disorder, to include rashes and sores, claimed as due to exposure to Agent Orange, anthrax, sarin gas, and unknown chemical and biological weapons is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT 

The Veteran is not shown to have active malaria, nor any residuals of malaria at any point during the appeals period.
CONCLUSION OF LAW

The criteria for entitlement to service connection for malaria or residuals of malaria have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.308 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the notice requirements were met in a February 2007 letter. The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA would attempt to obtain. The letter also provided notice of how disability ratings and effective dates would be determined. Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records. The Veteran identified private doctor, Dr. T.S., as a medical treatment provider but indicated that the doctor had been deceased for over 30 years and that his records were no longer available. The VA requested the Veteran's medical records from the hospital at Shreveport, Louisiana where Dr. T.S., treated the Veteran. However, the hospital indicated that the Veteran's records had been destroyed.  


The Board notes that although it is remanding the case back to the RO for more development in connection with the Veteran's skin disorder claim, the record is complete with respect to his malaria claim. The Veteran identified an additional service provider in connection with his skin disorder during the September 2015 hearing. Consequently, the development the Board is requesting is not pertinent to the Veteran's malaria claim.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). However, merely filing a claim for benefits and showing a current illness does not trigger these duties. VA's duty to provide a medical examination is not triggered unless the record contains competent evidence that the claimed disability began during service or within an applicable presumptive period, and evidence of an association between the claimed disability and that event, illness, or injury in service. 38 U.S.C.A. 
§ 5103A; McLendon v. Nicholson, 20 Vet App. 79, 80 (2006).

VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reveals that the Veteran has not been provided a medical examination regarding his claimed malaria disorder. As discussed in detail below, the Veteran has not submitted competent medical evidence that he was diagnosed with malaria in service, and his STRs are silent for any such diagnosis. Furthermore, the Veteran testified that he has not had active bouts of malaria since 1998 or 1999. As the Veteran's claim for service connection was filed in 2006 and there has been no evidence of malaria manifesting since 1998 or 1999, the Board finds that VA's decision not to provide a medical examination with regard to the claimed malaria was not contrary to the U.S. Court of Appeals for Veterans Claims (Court) holding in McLendon. VA thus declines to provide a medical examination in this case.

The Veteran testified during a Board hearing in September 2015, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required. These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In order to establish service connection or service-connected aggravation for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service. 38 C.F.R. §§ 3.307, 3.309(b). Malaria is a chronic tropical disease with a presumptive period of one year.

The Veteran claims entitlement to service connection for malaria. During the September 2015 hearing, the Veteran testified that in 1970 after being stationed in Vietnam, he flew to Hong Kong, China for a period of rest and recuperation (R&R) and began to experience a high fever, chills, and profuse sweating. The Veteran's STRs are silent for any diagnoses, complaints, findings, or treatment for malaria. 
The Veteran testified that although he felt he had a serious illness, he chose not to go to the Army hospital because he did not want to risk being forced to spend his R&R in a hospital bed. The Veteran instead purchased some quinine to treat himself. Upon his return to Vietnam, the Veteran testified that a field medic observed his appearance and told him that based on the symptoms he described, he might have had malaria. 

However, in the Veteran's November 1975 Report of Medical History, the Veteran indicated that he never had any illness or injury other than those already noted. He also responded "no" when asked whether he had ever treated himself for any illnesses other than minor colds. The Veteran also indicated that he had not experienced soaking sweats or chronic or frequent colds. 

During the hearing the Veteran stated that once he returned home from service he had recurrences of the malaria symptoms but did not seek medical treatment because he began to feel better. However, in the Veteran's April 2007 and August 2009 statements, he claimed that the malaria had been diagnosed by Dr. T.S. in 1970 at a hospital in Shreveport, Louisiana. During the September 2015 hearing, the Veteran also stated that about 25 years prior, his employer held a blood drive and at that time he was informed that he had contracted malaria sometime in the past. 
 
The Veteran's service separation medical examination and report of medical history are silent for any diagnoses, complaints, or symptoms of malaria. Notably, the Veteran's STRs from August 1967 to November 1975 include a malaria debriefing informing the Veteran that he may have been exposed to malaria and requiring him to continue taking anti-malaria pills after leaving Vietnam. The Veteran signed the form and checked the boxes indicating that he received the appropriate pills and would continue to take them.  

During the September 2015 hearing, the Veteran stated that upon separation from service he would have a relapse of malaria symptoms every six to eight months and then eventually the frequency decreased to every twelve to eighteen months and then to every twenty four to thirty six months. The Veteran testified that his last symptoms occurred in 1998 or 1999, and he has not had any symptoms since. The Veteran has not contended during the pendency of this claim that he had malaria or residuals of malaria. 

In order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Because the record does not show that the Veteran has manifested a current malaria disability during the pendency of the claim and the Veteran explicitly indicates that he has not had any symptoms for at least 7 years prior to filing his claim, the Board finds that entitlement to service connection for malaria or residuals of malaria is not warranted.
ORDER

Entitlement to service connection for malaria or residuals of malaria is denied. 


REMAND

The Veteran claims he was exposed to a chemical while in service which caused rashes and sores to his skin. The evidence establishes that the Veteran was stationed at the U.S. Army's Biological and Chemical Warfare test center at Dugway Proving Grounds in Utah from March 1968 to June 1968. In his written statements and during the September 2015 hearing, the Veteran testified that in March 1968 there was an incident where 6,400 sheep had been nerve gassed and he was assigned to help bury the sheep. The Veteran reported that the name of the nerve gas used was never reported to the public. The Veteran asserts that prior to leaving service, he developed a growth on his left wrist. The growth eventually became infected and it was removed by a family doctor. According to the Veteran, since separation from service, additional growths, sores, and lesions would appear on his arm and forehead. 

The Veteran's military personnel records reveal that his military occupational specialty (MOS) was Meteorological Observer. While the Veteran's service records do not document any exposure to anthrax, sarin gas, or other chemical and biological weapons, the evidence shows that Dugway Proving Ground was the site of extensive, open-air biological and chemical testing in the 1950s and 1960s and that documentation regarding individuals and their potential exposures is limited.

During the September 2015 hearing, the Veteran also indicated that for subsequent growths, he was treated by a private doctor, Dr. A.C., who has been his primary physician since roughly 1990. The Veteran's VA medical center (VAMC) treatment records from April 2003 to November 2009 also indicate that the Veteran was being treated by a Dr. C. However, the Veteran's medical treatment records for Dr. A.C. have not been included in the record. Therefore, a remand is appropriate to allow for additional development.     

The Board also finds it appropriate to afford the Veteran a medical examination. The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold. McLendon, 20 Vet. App. at 83.

The Veteran has testified on several occasions including his April 2007, August 2009, and July 2010 statements that since leaving service, growths, sores, and lesions have continually appeared on his skin. He testified that he did not experience any sores or rashes prior to entering service. A lay person is competent to report on the onset and continuity of his symptomatology. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). The Board finds the Veteran both competent and credible. Thus, the Board will afford the Veteran a VA examination and medical opinion to assist him in substantiating his claim.

Lastly, the Board acknowledges that a veteran who, during active military, naval or air service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicidal agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). Here the Veteran's personnel records show that he served in Vietnam from July 1969 to June 1970. Thus, he is presumed to have been exposed to Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii). Although the Veteran emphasizes his exposure to toxins in Utah as the origin of his skin disorder, in his November 2009 and October 2012 statements, the Veteran also asserts that his skin disorder may have been caused by exposure to Agent Orange. Therefore, an opinion on whether the Veteran has a skin disorder that could have been related to Agent Orange exposure is warranted.   

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he received for his sores and rashes which were not already associated with the claims file, and to provide any necessary releases for VA to secure such records of treatment or evaluation. Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include records from Dr. A.C. The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2. After completion of the above development, arrange for the Veteran to be afforded a VA examination by an appropriate doctor to determine if there is a skin disorder. The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to the following: 

(a) What is the diagnosis(es) for the Veteran's skin disorder, if any?

(b) For each skin diagnosis the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service to include exposure to Agent Orange?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of service connection for a rashes and sores, including as due to Agent Orange exposure, anthrax, sarin gas, and unknown chemical and biological weapons. If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.


		






	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


